Citation Nr: 0005290	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  92-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $2,704.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to June 
1946 and from August 1950 to August 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1990 decision by the Committee on 
Waivers and Compromises (Committee) of the New York, New York 
Regional Office (RO).  A notice of disagreement was received 
in October 1990.  The statement of the case was issued in 
December 1990.  A substantive appeal was received in December 
1990.  


FINDINGS OF FACT

1.  The veteran had been in receipt of VA disability 
compensation benefits since 1953.  

2.  In March 1968, the veteran's representative submitted a 
copy of a marriage certificate and copies of birth 
certificates in order for the veteran to receive additional 
compensation benefits for dependents.  

3.  In March 1968, the RO granted an overall evaluation of 60 
percent for the veteran's service-connected disorders, and in 
October 1976, granted a total rating for compensation 
purposes based on individual unemployability; the veteran's 
service-connected disorders included a non-psychotic brain 
syndrome with brain trauma, competent.

4.  In September and November 1989 the veteran submitted 
information to the effect that he was divorced from [redacted] 
(whom he married in August 1952) in May 1984, and that he 
married [redacted] in August 1987. 

5.  In March 1990 the RO retroactively reduced the veteran's 
VA compensation benefits from June 1, 1984, creating an 
overpayment, and in May 1990 further adjusted these benefits 
effective September 1, 1987.  These actions created the 
overpayment of $2,704.

6.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

7.  The veteran was primarily at fault in the debt created by 
his failure to report his change in marital status in a 
timely manner.  

8.  The veteran's most current Financial Status Report (FSR), 
dated in April 1995, reflects monthly net income of $2,773 
and expenses of $2,022.  His assets are listed to include 
$550 in a bank account.

9.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

10.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment created would result 
in unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSIONS OF LAW

1.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. § 1.965 (1999).

2.  Recovery of the overpayment of VA compensation benefits 
would not be against the principles of equity and good 
conscience.  Thus, recovery of the overpayment created is not 
waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 1.963, 1.965 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
has been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist.  Id.

A review of the record reveals that in December 1953 service-
connection was established for the residuals of a head 
injury, and for scars about the face and knee.  In March 
1968, the RO increased the veteran's combined disability 
evaluation to 60 percent.  The Board notes that just prior to 
this action - in fact, three days prior - the veteran's 
representative submitted a copy of a marriage certificate 
indicating that the veteran had married [redacted] in August 
1952, and copies of the birth certificates of their two 
children, born in 1954 and 1962; and it was specifically 
indicated that these certificates were provided for the 
purpose of additional benefits for dependents.  The March 
1968 award letter clearly reflects that there would be 
decreases in the veteran's compensation coinciding with each 
child's eighteenth birthday.  Further, attached to this 
letter was a copy of VA Form 21-6754 (an increased disability 
compensation form) which essentially informed the veteran 
that he was entitled to additional compensation for his wife 
and children.  

In any event, in October 1976, the RO granted his claim for a 
total rating for compensation purposes based on individual 
unemployability.  The Board notes that the veteran's service-
connected disabilities are currently characterized as non-
psychotic organic brain syndrome with brain trauma, 
competent, evaluated as 70 percent disabling; incomplete 
paralysis of the right facial and maxillary nerves, evaluated 
as 10 percent disabling; epiphora, OD, evaluated as 10 
percent disabling; and scars about the face and left knee, 
evaluated separately as noncompensable.  

In an August 1989 letter to the veteran, the RO pointed out 
that his compensation included payment for dependents, and 
requested that he fill out a form on the reverse side of the 
letter in order to verify his continued entitlement to these 
additional benefits (essentially, on this form the veteran 
was to list his dependents). Thereafter, in September 1989, 
the veteran submitted the completed form which indicated that 
he had married [redacted] in August 1987.  A declaration of status 
of dependents form (VA Form 21-686c) received in November 
1989, along with a divorce decree and marriage certificate, 
confirmed that the veteran had married [redacted] in August 
1952, that they divorced in May 1984, and that he married 
[redacted] in August 1987.  

Based on this information, the RO, in a March 1990 action, 
reduced the veteran's VA disability compensation effective 
June 1, 1984, by removing the additional benefits paid for 
[redacted].  Thereafter, in a May 1990 action, the RO adjusted 
the disability compensation by adding the veteran's wife [redacted] 
to the award effective September 1987, and her child 
effective October 1989.  See 38 C.F.R. § 3.401(b) (1999).  
These actions created the overpayment at issue (the latter 
action actually reduced the overpayment).  

In March 1990 (subsequent to the March 1990 action noted 
above) the RO received a request for a waiver of recovery of 
the indebtedness charged and the matter was thereby referred 
to the Committee for further action.  In a decision dated in 
September 1990, the Committee denied the veteran's request 
for a waiver of the overpayment, finding that recovery of the 
debt would not be against "equity and good conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted.  His main 
contention is that he was unaware that he was entitled to 
additional compensation benefits for his wife and that due to 
his psychiatric disorder he was unaware that he had been 
receiving a dependency allowance.  According to a May 1991 
report of contact, during an informal hearing at the RO in 
May 1991, the veteran indicated that his service-connected 
psychiatric disorder impacted his ability to make clear 
judgments.

The Board must now address whether the veteran is entitled to 
a waiver of recovery of the overpayment in the calculated 
amount of $2,704.  In this regard, the Board notes that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the appellant with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1999).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1999) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (1999).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965 (1999).

With regard to "fault," the Board points out that, as noted 
above, the veteran, through his representative, submitted 
copies of marriage and birth certificates in March 1968 for 
the sole purpose of receiving additional benefits for 
dependents, including his wife [redacted].  Further, it was 
clear from the award letter that the award would be reduced 
on the occasion of each child's eighteenth birthday (as they 
would no longer be the veteran's children for VA compensation 
purposes).  Further, the attachment to the March 1968 award 
letter notified the veteran that he could be entitled to 
additional compensation benefits for his wife.  Moreover, the 
Board points out that further review of the record reflects 
that in a September 1972 action, additional benefits for the 
veteran's youngest child were extended beyond her eighteenth 
birthday due to her school attendance, and in a attachment 
(VA Form 21-6755) to the September 1972 award letter the 
veteran was informed that, among other things, payments of 
additional compensation would be discontinued upon a divorce. 

These facts lead the Board to believe that the veteran knew 
or at least should have known, including at the time of his 
May 1984 divorce, that he was to report changes in his 
marital status to VA.  The Board does not find credible the 
veteran's contention that he was unaware that he was entitled 
to additional compensation benefits for his wife, given that 
fact that his 1952 marriage certificate was submitted solely 
for such compensation.  

Further, with respect to the contention that his psychiatric 
disorder caused him to be unaware that he had been receiving 
a dependency allowance, and that disorder impacted his 
ability to make clear judgments, the Board notes that, again, 
he was aware enough to apparently request such benefits in 
March 1968, and the report of a February 1968 VA examination 
indicates that while the veteran was diagnosed with chronic 
brain syndrome associated with brain trauma with neurotic 
reaction, he was found to be competent for VA purposes.  He 
was also found to be competent for VA purposes during 
examinations in October 1969, February 1976, and August 1976.  
There was some indication in these examination reports and 
the report of a March 1971 examination that the veteran was 
forgetful, and while the Board does not dispute that the fact 
that he was somewhat (even markedly) incapacitated by his 
service-connected chronic brain syndrome, the bottom line was 
that he was competent and there is otherwise no indication 
that he was unable to handle his disability compensation or 
did not know or remember that he was receiving additional 
benefits for dependents, including for his wife.  In fact, 
the veteran signed a September 1972 application for school 
attendance for his eldest child, which, when approved, 
entitled him to continued additional benefits.  

The Board finds that the veteran, and not VA, was at fault 
for the debt created in this case.  The veteran continued to 
accept the additional compensation on behalf of [redacted] 
after May 1984 knowing that he was not entitled to this 
compensation, and VA promptly adjusted his award upon receipt 
of information that the couple had divorced in May 1984.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a FSR (VA Form 4-5655) received in 
August 1990, the veteran's combined monthly net income 
outweighed his total monthly expenses by about $705 (reported 
income of $3,759, expenses of $3,054).  His assets included 
$19,000 in a bank account.  According to a more recent FSR, 
dated in April 1995, combined monthly net income outweighs 
the veteran's total monthly expenses by $751 (reported income 
of $2,773 and expenses of $2,022), and his assets include 
$550 in a bank account.

The Board is cognizant, from a review of the recent FSR, that 
the veteran is utilizing funds for payments on certain credit 
cards and for college funds for his grandchildren.  However, 
it should be noted that the Government is entitled to the 
same consideration as other creditors or potential creditors.  
Furthermore, even with the veteran's debt and apparent 
education fund payments, his monthly income outweighs his 
expenses.  Thus, the Board finds that the recovery of the 
overpayment would not result in undue financial hardship on 
the veteran and deprive him of the basic necessities of life.  

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received disability 
compensation to which he is not entitled (as a result of his 
May 1984 divorce), this resulted in his unjust enrichment.  
Additionally, there is no evidence that the veteran 
relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits. 38 C.F.R. 
§ 1.965(a) (1999).  Furthermore, the evidence of record 
discloses no other element of the standard of equity and good 
conscience which would persuade the Board that the Government 
should waive its right to the repayment of the assessed 
indebtedness.  It is noted that recovery of the overpayment 
would not defeat the purpose or the objective of the program, 
which is intended to provide financial support to disabled 
veterans and their dependents, including a spouse, and the 
veteran did not have a spouse from the time of his divorce 
until he remarried in August 1987 (the Board notes that VA 
restored his benefits for a spouse effective September 1, 
1987, despite the fact that there was no specific legal 
obligation to do so, inasmuch as his claim for additional 
compensation based on her dependency was not timely filed).  

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience.  In reaching this decision, the Board has 
considered the doctrine of granting the benefit of doubt to 
the veteran but does not find the evidence is approximately 
balanced such as to warrant its application. 38 U.S.C.A. 
§ 5107 (West 1991). 


ORDER

Entitlement to waiver of recovery of the overpayment of VA 
compensation benefits, in the amount of $2,704 is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

